UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number000-50615 PDC 2003-A Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 51-0452053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code(303) 860-5800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo þ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter: There is no trading market in the Partnership’s securities.Therefore, there is no aggregate market value. As of June 30, 2010, the Partnership had 424.15 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2003-A LIMITED PARTNERSHIP INDEX TO REPORT ON FORM 10-K Page PART I Explanatory Note to This Comprehensive Annual Report 1 Special Note Regarding Forward-Looking Statements 1 Item 1 Business 3 Item 1A Risk Factors 17 Item 1B Unresolved Staff Comments 17 Item 2 Properties 17 Item 3 Legal Proceedings 17 Item 4 [Removed and Reserved] 17 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6 Selected Financial Data 20 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risk 34 Item 8 Financial Statements and Supplementary Data 34 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A(T) Controls and Procedures 35 Item 9B Other Information 38 PART III Item 10 Directors, Executive Officers and Corporate Governance 39 Item 11 Executive Compensation 43 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13 Certain Relationships and Related Transactions, and Director Independence 44 Item 14 Principal Accountant Fees and Services 46 PART IV Item 15 Exhibits, Financial Statement Schedules 47 Signatures 48 Financial Statements F-1 Index PART I Explanatory Note to This Comprehensive Annual Report PDC 2003-A Limited Partnership (the “Partnership” or the “Registrant”), which was formed on June 3, 2002 and funded on April 30, 2003, filed a Comprehensive Annual Report on Form 10-K for the years ended December 31, 2007, 2006 and 2005 on October 8, 2010.The report included condensed quarterly unaudited financial statements for each of the applicable quarters in 2007, 2006 and 2005. This Comprehensive Annual Report on Form 10-K for the years ended December 31, 2009 and 2008 is the first periodic report the Partnership has filed with the Securities and Exchange Commission, or SEC, since the filing of the previously mentioned Comprehensive Annual Report on Form 10-K for 2007-2005.The financial information presented in this Annual Report on Form 10-K includes audited financial statements for the years ended December 31, 2009 and 2008 as well as unaudited condensed financial statements for each applicable interim period in 2009 and 2008.The Partnership has not filed Form 10-Qs for the quarterly periods ended March 31 and June 30, 2010. Special Note Regarding Forward-Looking Statements This Annual Report contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”) regarding PDC 2003-A Limited Partnership’s (the “Partnership’s” or the “Registrant’s”) business, financial condition and results of operations.Petroleum Development Corporation (“PDC”), which conducts business under the name PDC Energy, is the Managing General Partner of the Partnership. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner’s strategies, plans and objectives.However, these words are not the exclusive means of identifying forward-looking statements herein.Although forward-looking statements contained in this report reflect the Managing General Partner's good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward looking statements include, but are not limited to: · changes in production volumes, worldwide demand, and commodity prices for natural gas and oil; · changes in estimates of proved reserves; · the timing and extent of the Partnership’s success in further developing and producing the Partnership’s natural gas and oil reserves; · the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; · risks incident to the recompletion and operation of natural gas and oil wells; · future production and recompletion costs; · the availability of Partnership future cash flows for investor distributions or funding of Well Recompletion Plan activities; · the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; · the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; · changes in environmental laws and the regulations and enforcement related to those laws; · the identification of and severity of environmental events and governmental responses to the events; · the effect of natural gas and oil derivatives activities; - 1 - Index · conditions in the capital markets; and · losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the cautionary statements made in this report and the Partnership’s other filings with the SEC and public disclosures.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this report.Other than as required under the securities laws, the Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 2 - Index Item 1. Business General Information The Partnership is a publically subscribed West Virginia Limited Partnership which owns an undivided working interest in natural gas and oil wells located in Colorado from which the Partnership produces and sells natural gas and oil. The Partnership was organized and began operations in 2003 with cash contributed by limited and additional general partners (collectively, the “Investor Partners”).The Investor Partners own 80% of the Partnership’s capital, or equity interests.PDC, the Managing General Partner, a Nevada Corporation, owns the remaining 20% of the Partnership’s capital, or equity interest. Upon funding, the Partnership entered into a Drilling and Operating Agreement (“D&O Agreement”) with the Managing General Partner that governs the drilling and operational aspects of the Partnership.The Partnership expended substantially all of the capital raised in the offering for the initial drilling and completion of the Partnership’s wells. In accordance with the Limited Partnership Agreement (the “Agreement”), general partnership interests were converted to limited partnership units at the completion of the Partnership’s drilling activities.A limited partner’s obligation to the Partnership under West Virginia law is limited to his or her capital contribution. The following table presents Partnership formation and organizational information through the completion of the drilling phase on January 13, 2004: Number of Partner Units PDC 2003-A Limited PartnershipInformation Date Number of Partners Additional General Partner Units Limited Partner Units Equity Percentage Amount (millions) West Virginia Limited Partnership Formation June 3, 2002 Limited Partnership Termination Date December 31, 2050 Public Sale of Securities and Funding April 30, 2003 Investor Partners (1) Unit Cost:$20,000 % $ PDC, Managing General Partner % Total funding Syndication costs paid to third-party brokers ) Management Fee Paid to PDC ) Net funding available for drilling activities % $ Conversion of additional General Partners to Limited Partners January 13, 2004 ) Limited Partnership Units after Conversion - The Managing General Partner may repurchase Investor Partner units under certain circumstances provided by the Agreement, upon request of an individual investor partner. For more information about the Managing General Partner’s limited partner unit repurchase program as well as the current number of Investor Partners as of the date of filing, see Item 5, Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. For information concerning the Managing General Partner’s ownership interests in the Partnership as of the date of filing, see Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The Partnership expects continuing operations of its natural gas and oil properties until such time the Partnership’s wells are depleted or becomes uneconomical to produce, at which time that well may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2050, unless dissolved by certain conditions stipulated within the Agreement which are unlikely to occur at this time, or by written consent of the Investor Partners owning a majority of outstanding units at that time. The address and telephone number of the Partnership and PDC’s principal executive offices, are 1775 Sherman Street, Suite 3000, Denver, Colorado 80203 and (303) 860-5800. PDC Sponsored Drilling Program Acquisition Plan PDC, the managing general partner of various public limited partnerships, has disclosed its intention to pursue the acquisition, within the next three years beginning in the fall of 2010, of the remaining third-party Investor Partner interests in the limited partnerships which PDC has sponsored, including PDC 2003-A Limited Partnership.(For additional information regarding PDC’s intention to pursue acquisition of PDC sponsored partnerships, refer to Regulation FD disclosure included in Items 2.02 and/or 7.01 of PDC’s Form 8-Ks dated March 4, 2010, June 9, 2010 and July 15, 2010, which information shall not, by reason of this reference, be deemed to be incorporated by reference in, or otherwise be deemed to be part of, this report.)Under the Acquisition Plan, any offer will be subject to the terms and conditions of a to be proposed merger agreement wherein the Partnership will merge into PDC.The transaction will also be subject to PDC having sufficient available capital and the approval by a majority of the Investor Partners’ interests, excluding partnership interest owned by PDC, of each respective limited partnership.Should a purchase offer from PDC be proposed, approved by a majority of the Partnerships’ unaffiliated limited partners and consummated, the purchase transaction would result in a liquidating cash distribution to all partners and termination of the existence of the Partnership.There is no assurance that any such acquisition will occur. - 3 - Index Business Strategy The primary objective of the Partnership is the profitable operation of developed Colorado natural gas and oil properties and the appropriate allocation of cash proceeds, costs and tax benefits, based on the terms of the Agreement, among Partnership investors.The Partnership operates in one business segment, natural gas and oil sales. Initial Development The Partnership’s Denver-Julesburg (“DJ”) Basin wells are situated in the Wattenberg Field, located north and east of Denver, Colorado.The Codell formation, from which natural gas and oil is produced, is the primary producing zone for most of the Partnership’s 22 wells developed in the Wattenberg Field.The Partnership’s Piceance Basin wells are situated in the Grand Valley Field, located near the western border of Colorado.The Mesa Verde formation, where natural gas is the predominant hydrocarbon produced, is the primary producing zone for the Partnership’s three Grand Valley Field wells.The typical well production profile for wells in both the Wattenberg and Grand Valley fields displays an initial high production rate and relatively rapid decline in this production rate in the first few years, followed by years of relatively lower declines. Future Development Opportunities Well recompletions in the Codell formation of Wattenberg Field wells, which may provide for additional reserve development and natural gas and oil production, generally occur five to ten years after initial well drilling so that well resources are optimally recovered.These well recompletions would generally be expected to occur based on a favorable general economic environment and commodity price outlook.The Managing General Partner has the authority to determine whether to recomplete the individual wells and to determine the timing of any recompletions.The timing of the recompletions can be affected by the desire to optimize the economic return by recompleting the wells when commodity prices are at levels to obtain the highest rate of return to the Partnership.The number and timing of the Partnership’s well recompletions will be subject to Partnership’s cash availability since borrowing is not permitted.The Managing General Partner may retain Partnership distributable cash flows, if needed, so that Partnership operations may fully develop the Partnership's wells; but if full or partial development of the Partnership's wells proves commercially unsuccessful, a reduction in cash distributions may result. A recompletion consists of a second fracture treatment in the same formation originally fractured in the initial completion.PDC and other producers have found that the recompletions generally increase the production rate and recoverable reserves of the wells.Historically, the production resulting from PDC's Codell recompletions has been above the modeled economics; however, all recompletions have not been economically successful and future recompletions may not be economically successful.The cost of recompleting a well producing from the Codell formation is generally one third of the cost of a new well.If the recompletion work is performed, PDC will charge the Partnership for the direct costs of recompletions, and the Investor Partners and the Managing General Partner will each pay their proportionate share of costs based on the operating costs sharing ratios of the Partnership from funds retained by the Managing General Partner from distributable cash flows. - 4 - Index Well Recompletion Plan The Managing General Partner has developed the Well Recompletion Plan for the Partnership’s Wattenberg Field wells that were initially completed in the Codell producing formation during the Partnership’s initial development, more fully described above. Under the plan, the Partnership will initiate Codell formation recompletion activities during 2011.In October 2010 the Managing General Partner will begin to withhold funds from distributable cash flows of the Partnership resulting from current production.The funds retained that are necessary for the Partnership to pay for recompletion costs will materially reduce, up to 100%, distributable cash flows for a period of time not to exceed five years.If any or all of the Partnership’s Wattenberg wells are not recompleted, the Partnership will experience a reduction in proved reserves currently assigned to these wells.Both the number of recompletions and the timing of recompletions will be based on the availability of cash withheld from Partnership distributions.The Managing General Partner believes that, based on projected recompletion costs and projected cash withholding, all partnership recompletions will be completed within a five year period.Current estimated costs for these well recompletions are between $150,000 and $200,000 per recompletion.This Partnership potentially has 22 well recompletion opportunities.Total withholding for these activities from the Partnership’s distributable cash flows is estimated to be between $1.6 million and $2.2 million.The Managing General Partner will re-evaluate the feasibility of commencing those recompletions based on engineering data and a favorable commodity price environment in order to maximize the financial benefit of the recompletion. Drilling and Other Development Activities The Partnership’s properties (the “Properties”) consist of a working interest in the well bore in each well drilled by the Partnership.The Partnership drilled 25 development wells (12.3 net) (the number of gross wells multiplied by the working interest in the wells owned by the Partnership) during drilling operations that began immediately after funding and concluded in October 2003 when the last of the Partnership’s wells were connected to sales and gathering lines. No exploratory drilling activity was conducted on behalf of the Partnership. The 25 wells discussed above are the only wells to be drilled by the Partnership since all of the funds raised in the Partnership offering have been expended.In accordance with the D&O Agreement, the Partnership paid its proportionate share of the cost of drilling and completing each well as follows: · The leasehold cost of the prospect; · The intangible well costs for each well completed and placed in production; and · The tangible costs of drilling and completing the partnership wells and of gathering pipelines necessary to connect the well to the nearest appropriate sales point or delivery point. The Partnership’s business plan going forward, including the Well Recompletion Plan, is to produce and sell the natural gas and oil from the Partnership’s wells, and to make distributions to the partners as outlined in the Partnership’s cash distribution policy, discussed in Item 5, Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.Partnership cash distributions will be withheld pursuant to the Well Recompletion Plan. Title to Properties The Partnership's leases are direct interests in producing acreage.In accordance with the D&O Agreement, the Managing General Partner exercised due care and judgment, which included curative work for any title defect when discovered, to ensure that each Partnership’s well bore working interest assignment, made effective on the date of well spudding, was properly recorded in county land records.The Partnership believes it holds good and defensible title to its developed properties, in accordance with standards generally accepted in the industry, through the record title held in the Partnership’s name, of each Partnership well’s working interest.The Partnership’s properties are subject to royalty, overriding royalty and other outstanding interests customary to the industry. The Managing General Partner is not aware of any additional burdens, liens or encumbrances customary to the industry, if any, which may materially interfere with the commercial use of the properties.Provisions of the Agreement generally relieve PDC from errors in judgment with respect to the waiver of title defects. - 5 - Index Natural Gas and Oil Reserves The Partnership’s gas and oil reserves are located in the United States.The Partnership’s 2009 and 2008 reserve estimates were prepared with respect to reserve categorization, using the definitions then in effect during each year, for proved reserves set forth in SEC Regulation S-X, Rule 4-10(a), as subsequently interpreted by the SEC’s staff interpretations and guidance.The SEC’s Modernization of Oil and Gas Reporting final rule, adopted by the Partnership as of December 31, 2009, prohibited retroactive application of the new oil and gas industry disclosure standards during earlier reporting years.The Managing General Partner established a comprehensive process that governs the determination and reporting of the Partnership’s proved reserves.As part of the Managing General Partner’s internal control process, the Partnership’s reserves are reviewed annually by a team composed of PDC reservoir engineers, geologists and accounting personnel for adherence to SEC guidelines through a detailed review of land records, available geological and reservoir data as well as production performance data.The review includes, but is not limited to, confirmation that reserve estimates (1) include all properties owned; (2) are based on proper working and net revenue interests; and (3) reflect reasonable cost estimates and field performance.The internal team compiles the reviewed data and forwards the data to an independent consulting firm engaged to estimate the Partnership’s reserves. The Partnership utilized the services of an independent petroleum engineer, Ryder Scott Company, L.P. (Ryder Scott), to estimate the Partnership’s 2009 and 2008 natural gas and oil reserves.When preparing the Partnership's reserve estimates, the independent engineer did not independently verify the accuracy and completeness of information and data furnished by the Managing General Partner with respect to ownership interests, natural gas and oil production, well test data, historical costs of operations and development, product prices, or agreements relating to current and future operations of properties and sales of production.The independent petroleum engineer prepared an estimate of the Partnership’s reserves in conjunction with an ongoing review by the Managing General Partner’s engineers.A final comparison of data was performed to assure that the reserve estimates were complete and reasonable.The final independent petroleum engineer's estimated reserve report was reviewed and approved by the Managing General Partner’s engineering staff and management. The professional qualifications of the Managing General Partner’s lead engineer primarily responsible for overseeing the preparation of the Partnership’s reserve estimate meets the standards of Reserves Estimator as defined in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information as promulgated by the Society of Petroleum Engineers.This Managing General Partner employee holds a Bachelor of Science degree in Petroleum and Natural Gas Engineering and has over 25 years of experience in reservoir engineering.The individual is a member of the Society of Petroleum Engineers, allowing the individual to remain current with the developments and trends in the industry.Further, during 2009, this individual attended ten hours of formalized training relating to the definitions and disclosure guidelines set forth in the SEC's final rule, Modernization of Oil and Gas Reporting. Proved reserves are those quantities of natural gas and oil, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations.These reserve quantities are projected to be producible prior to the operating contract’s expiration date, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.Estimates of proved reserves may change, either positively or negatively, as additional information becomes available and as contractual, economic and political conditions change. The Partnership’s net proved reserve estimates have been adjusted as necessary to reflect all contractual agreements, royalty obligations and interests owned by others at the time of the estimate.The Partnership’s two categories of proved reserves are as follows: · Proved developed reserves are those natural gas and oil quantities expected to be recovered from currently producing zones under the continuation of present operating methods. · Proved undeveloped reserves, or PUDs, are those reserves expected to be recovered from existing wells where a relatively major expenditure is required for recompletion. - 6 - Index The table below presents information as of December 31, 2009 and 2008, regarding the Partnership’s proved reserves by production field, as estimated by Ryder Scott and reviewed and approved by the Managing General Partner.Reserves cannot be measured exactly, because reserve estimates involve judgment.The estimates are reviewed periodically and adjusted to reflect additional information gained from reservoir performance data, new geological and geophysical data and economic changes.The Partnership’s estimated proved undeveloped reserves consist entirely of reserves attributable to the future recompletions of the Codell formation in the Wattenberg Field wells.(See Item 1, Business−Business Strategy, Well Recompletion Plan on page 3)For additional information regarding the Partnership’s natural gas and oil reserves see the Supplemental Natural Gas and Oil Information – Unaudited, Net Proved Natural Gas and Oil Reserves that accompanies the financial statements included in this Annual Report. There were no proved undeveloped reserves developed in 2008 or 2009. The changes in these reserves were due to the changes in prices used to value reserves. As of December 31, 2009 As of December 31, 2008 NaturalGas NaturalGas Oil NaturalGas Equivalent Oil NaturalGas Equivalent (MBbl) (MMcf) (MMcfe) Percent (MBbl) (MMcf) (MMcfe) Percent Proved developed Piceance Basin: Grand Valley Field 3 70
